        Case 1:20-cv-10575-LTS-SLC Document 91 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JLM COUTURE, INC.,
                                                                      No. 20 CV 10575-LTS-SLC
                                   Plaintiff,

                 -against-

HAYLEY PAIGE GUTMAN,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Preliminary Injunction hearing in this matter is hereby scheduled to occur as

a video conference using the Microsoft Teams platform on Thursday, February 4, 2021, at

9:00 a.m. To optimize the quality of the video feed, only the Court, the designated attorneys for

the parties, designated witnesses and court personnel will be permitted to participate through the

Microsoft Teams platform; all others may access the audio feed of the hearing as instructed

below. Other co-counsel, members of the press, and the public may access the audio feed of the

hearing by calling 888-363-4702, entering access code 1527005#, and security code 2699#.

                 In advance of the hearing, Chambers will email the parties with further

information on how to access the video call. Those participating on the Microsoft Teams

platform will be provided a link. The link should be used only at the time of the hearing. To

optimize use of the video conference technology, all those participating by video should:

             1. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
                as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
                may cause delays or dropped feeds.)

             2. Minimize the number of others using the same WiFi router during the hearing.




JLM - PI HRNG SCHD ORD.DOCX                                VERSION FEBRUARY 2, 2021                  1
       Case 1:20-cv-10575-LTS-SLC Document 91 Filed 02/02/21 Page 2 of 2




Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the hearing — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No.

21-MC-45 (S.D.N.Y. Jan. 19, 2021).

       SO ORDERED.

Dated: New York, New York
       February 2, 2021
                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




JLM - PI HRNG SCHD ORD.DOCX                       VERSION FEBRUARY 2, 2021                          2
